        Case 2:19-cr-00359-JDW Document 49 Filed 03/02/21 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 UNITED STATES OF AMERICA                   Case No. 2:19-cr-00359-JDW

       v.

 CHRISTINA ESTERAS



                                 MEMORANDUM

      Christina Esteras has served 10 months of a 30-month sentence. She has been

under home confinement for 7 of those 10 months. Now, she wants this Court to reduce

her 30-month sentence to time served. However, in order to grant this Motion, the

Court must find that extraordinary and compelling circumstances exist, that the

reduced sentence aligns with the factors courts must consider when imposing a

sentence, and that Ms. Esteras no longer poses a danger to society. Ms. Esteras has

not satisfied any of these requirements. The Court will therefore deny her Motion.

I.    BACKGROUND

      Ms. Esteras pled guilty to attempted possession with intent to distribute 500

grams or more of cocaine and aiding and abetting, in violation of 21 U.S.C. §§ 846,

841(a)(1), (b)(1)(B) and 18 U.S.C. § 2, carrying a sentence of 5 to 40 years

imprisonment. The Court sentenced Ms. Esteras on March 4, 2020, and it entered

judgment on March 5, 2020. (ECF Nos. 28, 29.) At sentencing, the Court concluded

that the safety valve provisions of 18 U.S.C. § 3553(f) applied to Ms. Esteras and

therefore departed below the mandatory 5-year statutory minimum. The Court
        Case 2:19-cr-00359-JDW Document 49 Filed 03/02/21 Page 2 of 8




determined that the Sentencing Guidelines recommended a sentence of 30-37 months

and imposed a sentence of 30 months.

      Ms. Esteras was incarcerated at FCI Danbury from March 24, 2020, until June

22, 2020. The Bureau of Prisons then released her to serve the remainder of her

sentence on home confinement. Approximately 10 months into her 30-month

sentence, after 7 months of home confinement, Ms. Esteras filed the instant Motion

requesting the Court release her for time served, reducing her sentence by

approximately 67%; a sentence that was already 30 months below the statutory

mandatory minimum.

      She argues that she qualifies for the “extraordinary and compelling reasons”

provision of 18 U.S.C. § 3582(c)(1)(A)(i) allowing for compassionate release because

the father of her children died in January. Her mother, who appears to have been

helping with childcare, is afraid to contract COVID and so is hesitant to help with the

children now. Finally, she claims her home confinement has made it difficult to

schedule appointments for her children.

II.   LEGAL STANDARD

      Under 18 U.S.C. § 3582(c)(1)(A) a district court may reduce an inmate’s

sentence as a form of compassionate release after the defendant has exhausted her

administrative remedies only if the Court finds that: (1) “extraordinary and

compelling reasons warrant such a reduction”; (2) the sentencing factors set forth in

18 U.S.C. § 3553(a), to the extent they are applicable, warrant a reduction ; and (3) the

reduction is “consistent with applicable policy statements issued by the Sentencing




                                           2
        Case 2:19-cr-00359-JDW Document 49 Filed 03/02/21 Page 3 of 8




Commission.” 18 U.S.C. § 3582(c)(1)(A); United States v. Gilbert, No. CR 18-00095, 2021

WL 492536, at *2 (E.D. Pa. Feb. 10, 2021).

       A district court may only consider such a request for compassionate release

from a prisoner when “the defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf,”

or “30 days from the receipt of such a request by the warden of the defendant’s

facility” have elapsed. 18 U.S.C. § 3582(c)(1)(A). A prisoner does not need to exhaust

her administrative appeals, so long as she has satisfied the 30-day waiting

requirement. See United States v. Rodriguez, No. 03-CR-00273, 2020 WL 1627331, at *2,

n.6 (E.D. Pa. Apr. 1, 2020) (“The government agrees that Rodriguez’s motion is

properly before the Court because he has complied with § 3582(c)(1)(A)’s 30-day

lapse provision.”).

       Ms. Esteras has satisfied the timing requirement. She made her request for

compassionate release on May 10, 2020, and the Warden denied her request on May

14, 2020. (ECF No. 47 at 3.) She then filed this Motion on January 13, 2021.

Unfortunately, that is the only element of § 3582(c) she satisfies.

III.   ANALYSIS

       A. Extraordinary And Compelling Reasons

       Congress did not define the term “extraordinary and compelling reasons,”

except to state that “[r]ehabilitation . . . alone” does not suffice. 18 U.S.C. § 994(t).

Rather, Congress delegated the authority to define “extraordinary and compelling

reasons” to the Sentencing Commission. See United States v. Johnson, No. CR 17-518-

5, 2021 WL 308230, at *2 (E.D. Pa. Feb. 2, 2021).

                                             3
        Case 2:19-cr-00359-JDW Document 49 Filed 03/02/21 Page 4 of 8




      Application Note 1 to § 1B1.13 of the Sentencing Guidelines enumerates three

specific situations that qualify as “extraordinary and compelling” based on the

medical condition, age, or family circumstances of the defendant. U.S.S.G. § 1B1.13

n.1(A)-(C). Application Note 1 further provides a “catch-all” provision, which allows

a court to modify a sentence for “extraordinary and compelling reason[s] other than,

or in combination with, the reasons described in subdivisions (A) through (C).” Id.

n.1(D); see United States v. Rodriguez, 451 F. Supp. 3d 392, 400 (E.D. Pa. 2020). Ms.

Esteras argues she qualifies under the family circumstances category, which states

“[t]he death or incapacitation of the caregiver of the defendant’s minor child or minor

children” is an extraordinary or compelling circumstance warranting compassionate

release. U.S.S.G. § 1B1.13 n.1(C)(i).

      Ms. Esteras’s circumstances do not fall into this category. The record

demonstrates that Ms. Esteras is the primary caregiver for her children. During her

time on home confinement, she has apparently received a pass to leave her home for

childcare purposes. She has not requested a modification to her supervision to allow

for better care for her children. Ms. Esteras argues that she has had difficulty caring

for her children under the conditions of home confinement. The only example she

provides is one short sentence in her brief claiming that “she has been unable to get

enough time away from the home to bring all three children to dentist appointments.”

(ECF No. 47 at 6.) She provides no support for that assertion, and the record

contradicts it. But even if it were true, that limitation alone would not qualify as an

extraordinary and compelling circumstance to justify such a dramatic modification of

her sentence.

                                           4
        Case 2:19-cr-00359-JDW Document 49 Filed 03/02/21 Page 5 of 8




      Ms. Esteras also posits that the death of the children’s father and changes in her

mother’s circumstances justify a modification of her sentence. Neither justifies a

reduction in her sentence. First, although her children’s father died on January 5,

2021, the record suggests that he was not a caregiver to the children. At sentencing,

the Presentence Investigation Report stated, without objection from Ms. Esteras, that

the father was “not involved” in the children’s lives and resided in Chambersburg,

Pennsylvania. Ms. Esteras’s mother confirmed the father was “not a part of their lives.”

(PSR ¶ 55.) Ms. Esteras stressed, “it’s just me and my kids . . . my kids only have me.”

(Id. ¶ 52.) Ms. Esteras argues that the father was a potential caregiver, but the family

circumstances category has no such “potential” qualifier. A prisoner only meets these

requirements where the actual caregiver of her children dies or becomes

incapacitated.

      Ms. Esteras apparently receives help caring for her children from her mother.

Assuming that makes her mother a “caregiver,” Ms. Esteras has not demonstrated that

her mother is incapacitated. Her mother had a stroke in 2019, before the sentencing

in this case, but she was able to care for the children while Ms. Esteras was

incarcerated. In fact, Ms. Esteras’s mother has said that her stroke did not disable her.

(Id. ¶ 55.) So the stroke does not create an incapacity. Ms. Esteras’s father apparently

had COVID-19 in January 2021, and that might have made Ms. Esteras’s mother

temporarily unavailable to help with the children while she had to quarantine. But that

temporary unavailability does not justify a modification of the sentence.




                                           5
       Case 2:19-cr-00359-JDW Document 49 Filed 03/02/21 Page 6 of 8




     B. Considering § 3553(a) Sentencing Factors

      Relevant factors that a court should consider when imposing a sentence

include: “(1) the nature and circumstances of the offense and the history and

characteristics of the defendant; (2) the need for the sentence imposed—(A) to reflect

the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant; [and] . . . (6) the need

to avoid unwarranted sentence disparities among defendants with similar records

who have been found guilty of similar conduct.” 18 U.S.C. § 3553(a). These factors do

not favor a modification of the sentence.

      Ms. Esteras pled guilty to attempted possession with intent to distribute 500

grams or more of cocaine and aiding and abetting, in violation of 21 U.S.C. §§ 846,

841(a)(1), (b)(1)(B) and 18 U.S.C. § 2. These are serious crimes that carry a sentence

of 5 to 40 years imprisonment. Although this is her first offense, and she cooperated

with the prosecution and the police on the scene during the arrest, it also appears

she had been engaging in this sort of activity in the past. (See PSR ¶¶ 20-21.)

      Releasing Ms. Esteras after serving a third of her sentence would fail to reflect

the seriousness of her offense, promote respect for the law, or provide just

punishment. Such a dramatic departure from the recommended sentence would also

not afford adequate deterrence to similar criminal conduct. It might also suggest to

Ms. Esteras that she can get away with serious crimes with relatively light sentences,

which could lead her to commit similar crimes in the future. Finally, a 10-month

sentence for a crime that typically carries a sentence of 60 to 480 months would

                                            6
        Case 2:19-cr-00359-JDW Document 49 Filed 03/02/21 Page 7 of 8




 create a significant sentence disparity among defendants with similar records who

 have been found guilty of similar conduct.

       Ms. Esteras has not provided any specific arguments addressing how

 § 3553(a)’s factors favor this reduction in her sentence. While the Court commends

 Ms. Esteras for “reflect[ing] on her actions and acknowledg[ing] the mistakes she

 made and the people that she harmed,” that does not satisfy § 3553(a). (ECF No. 47

 at 8.) Nothing before the Court suggests this reduction equates to a sentence that is

 sufficient but not greater than necessary.

      C. Consistency With Sentencing Commission Policy Statement

       The applicable Sentencing Commission policy statement requires a court to

 determine a defendant “is not a danger to the safety of any other person or to the

 community, as provided in 18 U.S.C. 3142(g)” prior to release. U.S.S.G. § 1B1.13; see

 United States v. Martines, No. CR 94-127-3, 2021 WL 427285, at *5-6 (E.D. Pa. Feb. 8,

 2021). Ms. Esteras has not provided any evidence on whether she is still a danger to

 the safety of others, beyond a conclusory assertion that she “poses no safety risk to

 the public.” (ECF No. 47 at 8.) This is not enough.

IV.   CONCLUSION

      Ms. Esteras recognizes that “she needs to be present for her children and

family.” (Id. at 8.) She is present, and she will remain present through the remainder

of her term of imprisonment in the comfort of her home. As she herself admits, “her

situation could be much worse.” (Id.) She does not satisfy the standard for

compassionate release after serving just ten months of a thirty-month sentence. The

Court will therefore deny Ms. Esteras’s Motion. An appropriate Order follows.

                                              7
       Case 2:19-cr-00359-JDW Document 49 Filed 03/02/21 Page 8 of 8




                                         BY THE COURT:


                                         /s/ Joshua D. Wolson
                                         JOSHUA D. WOLSON, J.


March 2, 2021




                                     8
